 



Exhibit 10.2(a)
SPLIT-DOLLAR AGREEMENT
          This SPLIT-DOLLAR AGREEMENT (this “Agreement”) made and entered into
effective as of this 28 day of December, 2007, by and between [Name of Bank], an
_________ banking _________ (the “Bank”), and [Name of Director], an individual
(“Insured”).
RECITALS:

  A.   Insured is currently a member or former member of the Board of Directors
of the Bank and has provided valuable service to the Bank for a considerable
period.     B.   The Bank desires to provide Insured with certain death benefits
under a life insurance policy purchased by the Bank on the life of Insured.    
C.   Insured and Bank previously entered into that certain Split Dollar
Agreement Director Version effective ______ (the “______ Agreement”).     D.  
Insured and Bank now desire to amend and restate the terms of the ______
Agreement so that, as amended and restated, the terms of this Agreement shall
supersede the ______ Agreement between the Insured and the Bank.

          NOW, THEREFORE, the parties hereto, for and in consideration of ten
dollars and the mutual promises contained herein and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, do hereby agree as follows:
          1. This Agreement pertains to the life insurance policies (the
“Policy”) listed on Exhibit C, attached and made a part hereof:
          2. Ownership of Policy. The Bank shall own all of the right, title and
interest in the Policy and shall control all rights of ownership with respect
thereto. The Bank, in its sole discretion, may exercise its right to borrow
against or withdraw the cash value of the Policy. In the event coverage under
the Policy is increased, such increased coverage shall be subject to all of the
rights, duties and obligations set forth this Agreement.
          3. Designation of Beneficiary. Insured may designate one or more
beneficiaries (on the Beneficiary Designation Form attached hereto as Exhibit A)
to receive a portion of the death proceeds of the Policy payable pursuant hereto
upon the death of the Insured subject to any right, title or interest the Bank
may have in such proceeds as provided herein. In the event Insured fails to
designate a beneficiary, any benefits payable pursuant hereto shall be paid to
the estate of Insured.
          4. Maintenance of Policy. The Bank intends to maintain a policy for
purposes of this agreement. The Bank shall be responsible for making any
required premium payments and to take all other actions within the Bank’s
reasonable control in order to keep the Policy in full force and effect;
provided, however, that the Bank may replace the Policy with a comparable policy
or policies so long as Insured’s beneficiaries will be entitled to receive an
amount of death proceeds under Section 6 at least equal to those that the
beneficiaries would be entitled to if the original Policy were to remain in
effect. If any such replacement is made, all references herein to the “Policy”
shall thereafter be references to such replacement policy or policies. If the
Policy contains any premium waiver provision, any such waived premiums shall be
considered for the purposes of this Agreement as having been paid by the Bank.
The Bank shall be under no obligation to set aside, earmark or otherwise
segregate any funds with which to pay its obligations under this Agreement,
including, but not limited to, payment of Policy premiums.
          5. Reporting Requirements. The Bank will report on an annual basis to
Insured the economic benefit attributable to this Agreement on IRS Form 1099 or
its equivalent so that Insured can properly include said amount in his or her
taxable income. Insured agrees to accurately report and pay all applicable taxes
on such amounts of income reportable hereunder to Insured.

 



--------------------------------------------------------------------------------



 



          6. Policy Proceeds. Subject to Section 8, upon the death of Insured,
the death proceeds of the Policy shall be divided in the following manner:
               (a) The Insured’s beneficiary(ies) designated in accordance with
Section 3 shall be entitled to an amount equal to the Death Benefit (as defined
in Exhibit B hereto).
               (b) The Bank shall be entitled to any death proceeds payable
under the Policy remaining after payment to the Insured’s beneficiary(ies) under
Section 6(a) above.
               (c) The Bank and Insured shall share in any interest due on the
death proceeds of the Policy on a pro rata basis based upon the amount of
proceeds due each party divided by the total amount of proceeds, excluding any
such interest.
          7. Cash Surrender Value of the Policy. The “Cash Surrender Value of
the Policy” shall be equal to the cash value of the Policy at the time of the
Insured’s death or upon surrender of the Policy, as applicable, less (i) any
policy or premium loans or withdrawals or any other indebtedness secured by the
Policy, and any unpaid interest thereon, previously incurred or made by the
Bank, and (ii) any applicable surrender charges, as determined by the Insurer or
agent servicing the Policy.
          8. Termination of Agreement.

  (a)   This Agreement shall terminate upon the first to occur of the following:

  (i)   the distribution of the death benefit proceeds in accordance with
Section 6 above; or

  (ii)   the Insured fails to meet any benefit payment conditions described in
Exhibit B attached to and made a part hereof.

  (b)   Insured acknowledges and agrees that the termination of this Agreement
pursuant to subsection (a)(ii) above prior to the death of Insured shall
terminate any right of Insured to receive any death proceeds of the Policy under
this Agreement, and such termination shall be without any liability of any
nature to Bank.

          9. Assignment. Notwithstanding any provision hereof to the contrary,
the Insured shall have the right to absolutely and irrevocably assign by gift
all of his or her right, title and interest in and to this Agreement and to the
Policy to an assignee. This right shall be exercisable by the execution and
delivery to the Bank of a written assignment, in a form acceptable to the Bank.
Upon receipt of such written assignment executed by the Insured and duly
accepted by the assignee thereof, the Bank shall consent thereto in writing, and
shall thereafter treat the Insured’s assignee as the sole owner of all of the
Insured’s right, title, and interest in and to this Agreement and in and to the
Policy. Thereafter, the Insured shall have no right, title or interest in and to
this Agreement or the Policy, all such rights being vested in and exercisable
only by such assignee.
          10. Administration.

  (a)   This Agreement shall be administered by the Board of Directors of the
Bank (the “Board”).

  (b)   As the administrator, the Board shall have the powers, duties and
discretion to:

                                   i. Construe and interpret the provisions of
this Agreement;
                                   ii. Adopt, amend or revoke rules and
regulations for the administration of this Agreement, provided they are not
inconsistent with the provisions of this Agreement;

2



--------------------------------------------------------------------------------



 



                                   iii. Provide appropriate parties with such
returns, reports, descriptions and statements as may be required by law, within
the times prescribed by law and to make them available to the Insured (or the
Insured’s beneficiary) when required by law;
                                   iv. Take such other action as may be
reasonably required to administer this Agreement in accordance with its terms or
as may be required by law;
                                   v. Withhold applicable taxes and file with
the Internal Revenue Service appropriate information returns with respect to any
payments and/or benefits provided hereunder;
                                   vi. Appoint and retain such persons as may be
necessary to carry out its duties as administrator.
               (c) The Bank shall serve as the administrator with respect to
this Agreement. The administrator shall be responsible for the management,
control and administration of the Policy’s death proceeds. The administrator
may, in its reasonable discretion, delegate certain aspects of its management
and administrative responsibilities. If the administrator has a claim which it
believes may be covered under the Policy, it will contact the Insurer in order
to complete a claim form and determine what other steps need to be taken. The
Insurer will evaluate and make a decision as to payment. If the claim is
eligible for payment under the Policy, a check will be issued to the
administrator. If the Insurer determines that a claim is not eligible for
payment under the Policy, the administrator may, in its sole discretion, contest
such claim denial by contacting the Insurer in writing.
          11. Claims Procedures.
               (a) For purposes of these claims procedures, the Board shall
serve as the “Claims Administrator.”
               (b) If the Director or any beneficiary of the Director should
have a claim for benefits hereunder he or she shall file such claim by notifying
the Claims Administrator in writing. The Claims Administrator shall make all
determinations as to the right of any person or persons to a benefit hereunder.
Benefit claims shall be made by the Director, his beneficiary or beneficiaries
or a duly authorized representative thereof (the “claimant”).
               If the claim is wholly or partially denied, the Claims
Administrator shall provide written or electronic notice thereof to the claimant
within a reasonable period of time, but not later than ninety (90) days after
receipt of the claim. An extension of time for processing the claim for benefits
is allowable if special circumstances require an extension, but such an
extension shall not extend beyond one hundred eighty (180) days from the date
the claim for benefits is received by the Claims Administrator. Written notice
of any extension of time shall be delivered or mailed within ninety (90) days
after receipt of the claim and shall include an explanation of the special
circumstances requiring the extension and the date by which the Claims
Administrator expects to render the final decision.
               The notice of adverse benefit determination shall (i) specify the
reason for the denial; (ii) reference the provisions of this Agreement on which
the denial is based; (iii) describe the additional material or information, if
any, necessary for the claimant to receive benefits and explain why such
information is necessary; (iv) indicate the steps to be taken by the claimant if
a review of the denial is desired, including the time limits applicable thereto;
and (v) contain a statement of the claimant’s right to bring a civil action
under ERISA in the event of an adverse determination on review.
               If notice of the adverse benefit determination is not furnished
in accordance with the preceding provisions of this Section, the claim shall be
deemed denied and the claimant shall be permitted to exercise his right to
review as set forth below.
               (c) If a claim is denied and a review is desired, the claimant
shall notify the Claims Administrator in writing within sixty (60) days after
receipt of written notice of a denial of a claim. In requesting a review, the
claimant may submit any written comments, documents, records, and other
information relating to the claim, the claimant feels are appropriate. The
claimant shall, upon request and free of charge, be provided

3



--------------------------------------------------------------------------------



 



reasonable access to, and copies of, all documents, records and other
information “relevant” to the claimant’s claim for benefits. The Claims
Administrator shall review the claim taking into account all comments,
documents, records and other information submitted by the claimant, without
regard to whether such information was submitted or considered in the initial
benefit determination.
               The Claims Administrator shall provide the claimant with written
or electronic notification of the benefit determination upon review. In the
event of an adverse benefit determination on review, the notice thereof shall
(i) specify the reason or reasons for the adverse determination; (ii) reference
the specific provisions of this Agreement on which the benefit determination is
based; (iii) contain a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of all do records
and other information “relevant” to the claimant’s claim for benefits; and
(iv) inform the claimant of the right to bring a civil action under the
provisions of ERISA.
               For purposes hereof, documents, records and information shall be
considered “relevant” to the claimant’s claim if it (i) was relied upon in
making the benefit determination, (ii) was submitted, considered, or generated
in the course of making the benefit determination, whether or not actually
relied upon in making the determination; or (iii) demonstrates compliance with
the administrative processes and safeguards of this claims procedure.
               (d) After exhaustion of the claims procedure as provided herein,
nothing shall prevent the claimant from pursuing any other legal or equitable
remedy otherwise available. Notwithstanding the foregoing, no legal action may
be commenced or maintained against the Bank, the Board, any member of the Board
or the Claims Administrator more than ninety (90) days after the claimant has
exhausted the administrative remedies set forth in this Section 11.
          12. Confidentiality. Insured agrees that the terms and conditions of
this Agreement, except as such may be disclosed in financial statements and tax
returns, or in connection with estate planning, are and shall forever remain
confidential, and Insured agrees that he shall not reveal the terms and
conditions contained in this Agreement at any time to any person or entity,
other than his financial and professional advisors unless required to do so by a
court of competent jurisdiction.
          13. Withholding. Notwithstanding any of the provisions hereof, the
Bank may withhold from any payment to be made hereunder such amount as it may be
required to withhold under any applicable federal, state or other law, and
transmit such withheld amounts to the applicable taxing authority.
          14. Miscellaneous Provisions.
               (a) Counterparts. This Agreement may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. This Agreement may be executed and delivered by facsimile
transmission of an executed counterpart.
               (b) Survival. The provisions of Sections 14 of this Agreement
shall survive the termination of this Agreement indefinitely, regardless of the
cause of, or reason for, such termination.
               (c) Construction. As used in this Agreement, the neuter gender
shall include the masculine and the feminine, the masculine and feminine genders
shall be interchangeable among themselves and each with the neuter, the singular
numbers shall include the plural, and the plural the singular. The term “person”
shall include all persons and entities of every nature whatsoever, including,
but not limited to, individuals, corporations, partnerships, governmental
entities and associations. The terms “including,” “included,” “such as” and
terms of similar import shall not imply the exclusion of other items not
specifically enumerated.
               (d) Severability. If any provision of this Agreement or the
application thereof to any person or circumstance shall be held to be invalid,
illegal, unenforceable or inconsistent with any present or future law, ruling,
rule or regulation of any court, governmental or regulatory authority having
jurisdiction over the subject matter of this Agreement, such provision shall be
rescinded or modified in accordance with such law, ruling, rule or regulation
and the remainder of this Agreement or the application of such provision to the
person or

4



--------------------------------------------------------------------------------



 



circumstances other than those as to which it is held inconsistent shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.
               (e) Governing Law. This Agreement is made in the State of Ohio
and shall be governed in all respects and construed in accordance with the laws
of the State of Ohio, without regard to its conflicts of law principles, except
to the extent superseded by the Federal laws of the United States.
               (f) Binding Effect. This Agreement is binding upon the parties,
their respective successors, permitted assigns, heirs and legal representatives.
Without limiting the foregoing, the terms of this Agreement shall be binding
upon Insured’s estate, administrators, personal representatives and heirs. This
Agreement may be assigned by Bank to any party to which Bank assigns or
transfers the Policy. This Agreement has been approved by the Bank’s Board of
Directors and the Bank agrees to maintain an executed counterpart of this
Agreement in a safe place as an official record of the Bank.
               (g) No Trust. Nothing contained in this Agreement and no action
taken pursuant to the provisions of this Agreement shall create or be construed
to create a trust of any kind, or a fiduciary relationship between the Bank and
the Insured, Insured’s designated beneficiary or any other person.
               (h) Assignment of Rights. None of the payments provided for by
this Agreement shall be subject to seizure for payment of any debts or judgments
against the Insured or any beneficiary; nor shall the Insured or any beneficiary
have any right to transfer, modify, anticipate or encumber any rights or
benefits hereunder; provided, however, that the undistributed portion of any
benefit payable hereunder shall at all times be subject to set-off for debts
owed by Insured to Bank.
               (i) Entire Agreement. This Agreement (together with its exhibits,
which are incorporated herein by reference) constitutes the entire agreement of
the parties with respect to the subject matter hereof and all prior or
contemporaneous negotiations, agreements and understandings, whether oral or
written, including, but not limited to the ___ Agreement, are hereby superseded,
merged and integrated into this Agreement.
               (j) Notice. Any notice to be delivered under this Agreement shall
be given in writing and delivered by hand, or by first class, certified or
registered mail, postage prepaid, addressed to the Bank or the Insured, as
applicable, at the address for such party set forth below or such other address
designated by notice.

             
 
  Bank:   [Name of Bank]    
 
      [Address of Bank]    
 
      [Address of Bank]    
 
           
 
  Insured:   [Name of Director]    
 
      [Address of Director]    
 
      [Address of Director]    

               (k) Non-waiver. No delay or failure by either party to exercise
any right under this Agreement, and no partial or single exercise of that right,
shall constitute a waiver of that or any other right.
               (l) Headings. Headings in this Agreement are for convenience only
and shall not be used to interpret or construe its provisions.
               (m) Amendment. No amendments or additions to this Agreement shall
be binding unless in writing and signed by both parties. No waiver of any
provision contained in this Agreement shall be effective unless it is in writing
and signed by the party against whom such waiver is asserted. Notwithstanding
the foregoing, the Bank may amend, modify or terminate this Agreement (and may
do so retroactively) without the consent and or approval of the Insured or any
beneficiary of the Insured if such amendment, modification or termination is
necessary to ensure compliance with Code Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) or in order to avoid the application of
any penalties that may be imposed upon the Insured and any beneficiary of the
Insured pursuant to the provisions of Code Section 409A.

5



--------------------------------------------------------------------------------



 



               (n) Purpose. The primary purpose of this Agreement is to provide
certain death benefits to the Insured as a member of a select group of
management or highly compensated employees of the Bank.
               (o) Compliance with the AJCA. Code Section 409A, as added by the
American Jobs Creation Act of 2004 (AJCA), substantially revised the
requirements applicable to certain deferred compensation arrangements. If Code
Section 409A is found to be applicable, this Agreement is intended to comply,
and to be operated and administered in all respects in compliance, with the
requirements of Code Section 409A and all Internal Revenue Service rulings,
treasury regulations or other pronouncements or guidance implementing or
interpreting its provisions.
(Signature Page Follows)

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the day and year set forth above.

            BANK:

[NAME OF BANK]
      By           Its                    INSURED:


 
[NAME OF DIRECTOR]
   

7



--------------------------------------------------------------------------------



 



         

EXHIBIT A
BENEFICIARY DESIGNATION FORM
SPLIT-DOLLAR AGREEMENT
Pursuant to Section 3 of the Split-Dollar Agreement (the “Agreement”), I, [Name
of Director], hereby designate the beneficiary(ies) listed below to receive any
benefits under the Agreement that may be due upon my death. This designation
shall replace and revoke any prior designation of beneficiary(ies) made by me
under the Agreement.
Full Name(s), Address(es) and Social Security Number(s) of Primary
Beneficiary(ies)*:
 
 
 
 

*   If more than one beneficiary is named above, the beneficiaries will share
equally in any benefits, unless you have otherwise provided above. Further, if
you have named more than one beneficiary and one or more of the beneficiaries is
deceased at the time of your death, any remaining beneficiary(ies) will share
equally, unless you have provided otherwise above. If no primary beneficiary
survives you, then the contingent beneficiary designated below will receive any
benefits due upon your death. In the event you have no designated beneficiary
upon your death, any benefits due will be paid to your estate. In the event that
you are naming a beneficiary that is not a person, please provide pertinent
information regarding the designation.

Full Name, Address and Social Security Number of Contingent Beneficiary:
 
 
 
 
Date                                         

         

ACCEPTED: 
 
[NAME OF DIRECTOR]

[NAME OF BANK]
    Date                                          By:           Its:     

8



--------------------------------------------------------------------------------



 



         

EXHIBIT B
DEATH BENEFIT
[NAME OF DIRECTOR]
Death Benefit — Upon the Insured’s death, the “Death Benefit” shall equal the
amount set forth below.

  A.   The Insured’s beneficiary designated in accordance with Section 3 of the
Agreement shall be entitled to an amount equal to the lesser of (1) $100,000 or
(2) one hundred percent (100%) of the difference between the total Policy
proceeds and the “Cash Surrender Value of the Policy” (as defined in Section 7
of the Agreement); such difference in the total death proceeds and the Cash
Surrender Value of the Policy is defined as the “Net at Risk Amount”.
Notwithstanding any other provision in this paragraph or this agreement or
elsewhere, in no event shall the amount payable to the Insured exceed the Net at
Risk Amount in the Policy(s) as of the date of the Insured’s death.     B.  
Payment of Death Benefit shall be subject to the following conditions:

  1.   Insured is fully vested after three (3) years of service.     2.   After
retirement, resignation, or for other reasons not re-elected to serve, Insured
has not been employed by or in any financial services firm offering like or
similar products as Bank, except with written approval of Bank.     3.   The
Board determines that a Insured has not violated a standard of conduct as
outlined in the indemnification provisions of the Articles of Incorporation.    
4.   The Board may waive any of the above retirement/termination conditions.

9



--------------------------------------------------------------------------------



 



EXHIBIT C
ENDORSED Policies
[Name of Director]
This Agreement pertains to the life insurance policies (the “Policy”) listed on
this Exhibit C, attached and made a part of this Split-Dollar Agreement dated
December 28, 2007:
Insurer:
Policy number:

10